       Case 1:19-cv-08882-JPO-RWL Document 14 Filed 09/18/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 WRINKLED SURFACE ENTERPRISES, LLC,

                                       Plaintiff,
                                                                      19-CV-8882 (JPO)
                      -v -
                                                                            ORDER
 SERGEI GURIANOV, et al.,
                                      Defendants.


J. PAUL OETKEN, District Judge:

        This action was filed on September 25, 2019. (Dkt. No. 1.) The docket does not indicate

that Plaintiff has served Defendants. Rule 4(m) of the Federal Rules of Civil Procedure requires

a defendant to be served with the summons and complaint within ninety days after the complaint

is filed.

        Plaintiff is directed to advise the Court in writing why it has failed to serve the

summonses and complaint on Defendants within the ninety-day period, or, if Defendants have

been served, when and in what manner such service was made. If no written communication is

received by September 25, 2020, showing good cause why such service was not made within

ninety days, the Court will dismiss the case.

        SO ORDERED.

Dated: September 18, 2020
       New York, New York

                                                ____________________________________
                                                           J. PAUL OETKEN
                                                       United States District Judge
